DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on July 16, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Nine (9) sheets of drawings were filed on January 12, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorfman et al. (US 2015/0377738 A1).
Regarding claims 1-5; Dorfman et al. discloses distributed optical fiber sensing (DOFS) system (see Figure 1 and paragraphs 35-40) comprising: 
a length optical fiber cable (optical waveguide 102, which may be an optical fiber; see Figure 1 and paragraphs 17 and 35-37) ; 
a DOFS interrogator system (optical interrogator 104) in optical communication with the optical fiber cable (102); and 
one or more point sensor systems (sensor node 100) in mechanical communication with the length of optical fiber cable (102);
wherein the one or more point sensor systems include: a sensor (sensor nodes 100 includes a transducer 208 to detect acoustic or vibration signals; see Figure 2 and paragraphs 40-41), an acoustic modulator (modulator 207), and an acoustic vibration generator (actuator 115; see paragraph 13);
wherein the sensor is one selected from the group consisting of temperature sensor, vibration sensor, and strain sensor (see paragraph 7);
wherein the acoustic modulator converts digital data representative of an environmental condition sensed by the sensor into an acoustic- modulated signal (see paragraphs 8, 12, 41, 43); and
wherein the acoustic vibration generator converts the acoustic-modulated signal to a mechanical vibration applied to the optical fiber (see paragraphs 13 and 55).  
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne (US 2019/0391291 A1).
Regarding claims 1-6; Milne et al. discloses distributed optical fiber sensing (DOFS) system (distributed acoustic sensor (DAS) system; see paragraphs 13, 21, 23, 34, 60, 74) comprising: 
a length optical fiber cable (optical fiber 14; see Figures 1 and 21; see paragraphs 84 and 89) ; 
a DOFS interrogator system (DAS interrogator; distributed acoustic sensor box 62; see Figure 21 and paragraphs 91, 93, 113, and 126) in optical communication with the optical fiber cable (14); and 
one or more point sensor systems (discrete acoustic sensors; see paragraphs 3, 5, 13, 32, and 125) in mechanical communication with the length of optical fiber cable (14);
wherein the one or more point sensor systems include: a sensor (discrete acoustic sensors; see paragraphs 3, 5, 13, 32, and 125), an acoustic modulator (see paragraphs 13, 20-22, 35, 92-93), and an acoustic vibration generator (vibrator; see the abstract; see paragraphs 13, 20-22, 35, 92-93);
wherein the sensor is one selected from the group consisting of temperature sensor, vibration sensor, and strain sensor (see paragraph 32);
wherein the acoustic modulator converts digital data representative of an environmental condition sensed by the sensor into an acoustic- modulated signal (see paragraphs 5, 60, 96, 116, 136);
wherein the acoustic vibration generator converts the acoustic-modulated signal to a mechanical vibration applied to the optical fiber (see paragraphs 14, 20-25, and 66); and
wherein the acoustic modulated signal is a frequency modulated signal (see paragraphs 21-22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (US 2019/0391291 A1) in view of (cjt, “Lecture 4 Modulation”, http://web.mit.edu/6.02/www/f2006/handouts/lecture4.pdf, created 09/18/06, accessed 03/21/22).
Regarding claim 7; Milne et al. discloses that the frequency modulated signal incudes two frequencies f0 and f1 used to represent binary '0' and '1' respectively (see paragraph 124), but does not specifically disclose that the waveform is cos(2πf0t) and cos(2πf1t)).  Lecture 4 Modulation teaches that when applying frequency modulation, the cosine waveform cos(2πf0t) and cos(2πf1t) corresponding to first and second frequencies may be employed (see slides 6 and 7).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use (waveform is cos(2πf0t) and cos(2πf1t)) when applying frequency modulation, since this is a known waveform used for frequency modulation and the use of this waveform would yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (US 2019/0391291 A1) in view of (cjt, “Lecture 4 Modulation”, http://web.mit.edu/6.02/www/f2006/handouts/lecture4.pdf, created 09/18/06, accessed 03/21/22), and in further view of Molin et al. (US 11,175,193 B2).
	Regarding claim 8; Milne et al. does not specifically state that frequencies f0 and f1 are selected within Nyquist bandwidth, which is below ½ of the interrogator's optical pulse repetition rate.  Molin et al. explains that in distributed optical fiber sensor systems (see the title and abstract), the pulse repetition frequency analyzed by a processing unit allows the frequency analysis of the signal with as limit condition on the sampling fac<frep/2, fac being the highest disturbance signal frequency that is desired to detect in accordance with the Nyquist-Shannon sampling theorem which indicated that when sampling at the frequency Fe, only the frequencies below Fe/2 can be transmitted without information loss (see column 12, lines 43-50).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the frequencies f0 and f1 be selected within Nyquist bandwidth, which is below ½ of the interrogator's optical pulse repetition rate for the purpose of allowing frequency analysis of the signal within the known limit condition.
Regarding claim 9; Milne discloses that frequencies f0 and f1 are sufficiently spaced away from each other's harmonic frequencies and selected to avoid field interference (see paragraph 22).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (US 2019/0391291 A1) in view of (cjt, “Lecture 4 Modulation”, http://web.mit.edu/6.02/www/f2006/handouts/lecture4.pdf, created 09/18/06, accessed 03/21/22), and Molin et al. (US 11,175,193 B2), and in further view of Shattil (US 11,075,786 B1).
Milne et al. teaches that the distributed remote sensing devices are employed in an environment to sense location conditions that produce modulated vibro-acoustic signals encoding the sensed condition and/or stimuli, that the vibro-acoustic signals are incident on the optical fiber distributed acoustic sensor system modulate optical signals propagating back along the fiber, wherein the modulated signals are detected by a DAS processing box (interrogator), demodulated and decoded to allowed the local condition and/or stimuli information to be derived (see paragraphs 12, 13, 20-22).  Milne et al. does not disclose the specifics of the frequency modulation process, and therefore does not disclose:
that each frequency-bit lasts for fixed time period Tb, and the acoustic modulator uses 2^n frequencies f0, f1, .... fn-1, to represent a symbol of n-bit;
wherein each frequency-bit is windowed;
wherein the frequency modulated signal included information encapsulated in frames, each frame having a preamble wherein the preamble is encoded at a fixed frequency;
wherein the preamble includes data indicative of a quiet period representing no mechanical vibrations;
wherein the frame is a fixed length;
wherein the frame is of variable length from one frame to another, including duplicate information.
Shattil teaches a frequency modulation process that employ frequency diversity to allow reflected energy to be more efficient processed to increase transmission range and reduce required transmission power, and to avoid multi-path interference problems of both wideband and narrow band signals with a conventional transmission protocol (see column 5, line 1, through column 6, line 43 for a discussion of the advantages of the frequency modulation process taught by Shattil), wherein:
each frequency-bit lasts for fixed time period Tb, and the modulator uses 2^n frequencies f0, f1, .... fn-1, to represent a symbol of n-bit (see column 2, lines 28-57; column 9, lines 41-51; Figure 12; column 39, lines 11-14; column 50, lines 32-37);
wherein each frequency-bit is windowed (see column 39, line 60, through column 41, line 15; and column 128, lines 38-63);
wherein the frequency modulated signal included information encapsulated in frames, each frame having a preamble wherein the preamble is encoded at a fixed frequency (see column 141, lines 41-51);
wherein the preamble includes data indicative of a quiet period representing no mechanical vibrations (the preamble must include a quiet period for synchronization; see column 141, lines 41-51);
wherein the frame is a fixed length (frames have a fixed length of at least one period or frame-duration time interval; see column 91, lines 16-37; see column 109, lines 22-33); and
wherein the frame is of variable length from one frame to another, including duplicate information (the frames may vary from one frame to another, i.e. the frame-duration time interval, which is fixed for a particular frame, may vary between different frames (see column 91, lines 16-37; see column 109, lines 22-33).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a frequency modulation process taught by Shattil with distributed sensor disclosed by Milne et al., wherein,
each frequency-bit lasts for fixed time period Tb, and the acoustic modulator uses 2^n frequencies f0, f1, .... fn-1, to represent a symbol of n-bit;
each frequency-bit is windowed;
the frequency modulated signal included information encapsulated in frames, each frame having a preamble wherein the preamble is encoded at a fixed frequency;
the preamble includes data indicative of a quiet period representing no mechanical vibrations;
the frame is a fixed length; and
the frame is of variable length from one frame to another, including duplicate information,
for the purpose of using a known frequency modulation technique that allows reflected energy to be more efficient processed to increase transmission range and reduce required transmission power, and avoids multi-path interference problems of both wideband and narrow band signals with a conventional transmission protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874